___________

                                     No. 96-1617
                                     ___________

Huntsman Farms, Inc.; Keith               *
Huntsman; Howard Huntsman;                *
Wesley Huntsman; Tommy Wachtel,           *
                                          *
              Appellants,                 *    Appeal from the United States
                                          *    District Court for the
     v.                                   *    Eastern District of Arkansas.
                                          *          [UNPUBLISHED]
Mike Espy, Secretary, United              *
States Department of                      *
Agriculture,                              *
                                          *
              Appellee.                   *
                                     ___________

                     Submitted:      December 11, 1996

                            Filed:   January 14, 1997
                                     ___________

Before WOLLMAN and MURPHY, Circuit Judges, and TUNHEIM,1 District
      Judge.
                               ___________


PER CURIAM.


     Huntsman Farms, Inc., and four persons who rented land from Huntsman
Farms--Keith Huntsman, Howard Huntsman, Wesley Huntsman, and Tommy Wachtel-
-appeal from the district court's2 decision in favor of the Secretary of
Agriculture.    Appellants brought an action for review of the Secretary's
decision denying certain commodity deficiency payments for the crop years
1986 and 1987 and denying interest on payments made for crop year 1987.
Having considered the arguments and briefs submitted by the parties, we




     1
      The HONORABLE JOHN R. TUNHEIM, United States District Judge
for the District of Minnesota, sitting by designation.
     2
      The Honorable Elsijane T. Roy, United States District Judge
for the Eastern District of Arkansas.
affirm for the reasons stated in the district court's comprehensive, well-
written opinion.    See 8th Cir. R. 47B.


     Appellants' motion to supplement the record is denied.


     A true copy.


           Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-